Citation Nr: 0432970	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  94-17 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the veteran's claim for service connection for PTSD.

Unfortunately, prior to deciding this appeal, the case must 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The veteran and his wife testified at a March 1997 hearing at 
the RO before a member of the Board (now referred to as 
Veterans Law Judges (VLJs)).  This type of hearing is 
frequently referred to as a travel Board hearing.

The Board remanded the veteran's claim to the RO in June 1997 
and again in November 1999.

The VLJ who conducted the March 1997 hearing is no longer at 
the Board.  As 38 C.F.R. § 20.707 (2003) provides that the 
VLJ who conducts a hearing must participate in making the 
final determination of the claim, the veteran was offered the 
opportunity to request another hearing.  In his October 2004 
response, the veteran indicated that he wanted another travel 
Board hearing.  As the veteran had the right to request such 
a hearing, one must be scheduled.  38 C.F.R. §§ 20.700, 
20.704 (2003)


Accordingly, the case is REMANDED to the RO for the 
following: 

Schedule the veteran for a travel Board 
hearing as soon as possible.  Notify him 
of the date, time and location of his 
hearing, and put a copy of this letter in 
his claims file.  If, for whatever 
reason, he decides that he no longer 
wants this type of hearing (or any other 
type of hearing before the Board), then 
he should indicate this in writing and 
it, too, should be documented in his 
claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

